Citation Nr: 1449782	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to November 1971, including service in the Republic of Vietnam from July 1969 to July 1970 and February 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

While Veteran originally filed a claim for "mental condition," claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim encompasses his diagnosis of MDD during the appeal period. 

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing and in October 2013 the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).


FINDING OF FACT

The Veteran's major depressive disorder is related to service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Veteran's service in the Republic of Vietnam from July 1969 to July 1970 and February 1971 to November 1971 has been confirmed.  Thus, he is presumed to have been exposed to Agent Orange.

The Veteran's son (hereinafter "J.B.") was born with spina bifida and during his lifetime received VA benefits under 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814(a) as a child born with spina bifida whose parent is a Vietnam veteran.  J.B. died in August 1998 and the competent and credible evidence of record shows that he died from complications of spina bifida.  There is no evidence to the contrary.

The April 2014 VA examiner opined that it is at least as likely as not that the Veteran's MDD "is linked to his reaction to the loss of his son."  There is no evidence to the contrary.  As the evidence shows J.B.'s death was due to spina bifida, which VA recognized as linked to the Veteran's Agent Orange exposure, the Board finds that the Veteran's MDD is likewise linked to his service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


